                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

 ADOM MBROSO WATER                             )
 TRANSPORT LIMITED,                            )
                                               )
                        Plaintiff,             )
                                               )       Case No.      6:19-CV-03384-BCW
 v.                                            )
                                               )
 MICHAEL DAVID DISMER, et al.,                 )
                                               )
                        Defendants.

                                            ORDER


       Before the Court is Defendants’ letter construed as a motion for extension of time. (Doc.

#9). The Court, being duly advised of the premises, grants said motion.

       On October 30, 2019, Plaintiff Adom Mbroso Water Transport Limited filed a verified

complaint against Defendants Michael David Dismer, Worldwide Marine Construction, Inc., and

vessel M/V Adom-101. (Doc. #1). On January 28, 2020, Plaintiff filed returns of service

demonstrating service of process on Dismer and Worldwide Marine. (Docs. #7 & #8). On January

9, 2020, Plaintiffs filed a Motion for Order Authorizing Issuance of a Warrant of Arrest of the M/V

ADOM-101. (Doc. #5).

       On February 14, 2020, the Clerk of the Court received a letter signed by Dismer, as

president for Worldwide Marine. The Court construes the letter as a motion for extension of time

to answer or otherwise respond to the complaint. (Doc. #9).

       While the extension motion was pending, Dismer filed a pro se answer to Plantiffs’

complaint. (Doc. #10). The answer indicates Dismer’s intent that the filing is on behalf of him as

an individual defendant and on behalf of Worldwide Marine, a company for which Dismer is

president.

                                                   1

         Case 6:19-cv-03384-BCW Document 12 Filed 03/13/20 Page 1 of 2
          The complaint names both Dismer and Worldwide Marine as defendants in this case. While

Dismer may proceed pro se on his own behalf, he may not, as a non-attorney, represent Worldwide

Marine, and/or appear on its behalf. Carr Enters., Inc. v. United States, 698 F.2d 952, 953 (8th Cir.

1983). Accordingly, it is hereby

          ORDERED Defendants’ Motion for Extension of Time (Doc. #9) is GRANTED. It is

further

          ORDERED Dismer’s answer (Doc. #10) is deemed timely filed on February 28, 2020. It

is further

          ORDERED Worldwide Marine shall answer or otherwise respond to the complaint,

through licensed counsel, on or before April 13, 2020.

          IT IS SO ORDERED.




DATED: March 13, 2020                         /s/ Brian C. Wimes
                                              JUDGE BRIAN C. WIMES
                                              UNITED STATES DISTRICT COURT




                                                 2

             Case 6:19-cv-03384-BCW Document 12 Filed 03/13/20 Page 2 of 2
